August 26, 2011

Mr. Carlos Escobar
Escobar Law Firm, PLLC
2415 North 10th Street
McAllen, TX 78501
Mr. Michael D. Conner
Hirsch & Westheimer , P.C.
700 Louisiana, Suite 2550
Houston, TX 77002-2728

RE:   Case Number:  10-0659
      Court of Appeals Number:  13-08-00612-CV
      Trial Court Number:  CL-04-2142-B

Style:      JERRY L. BARTH
      v.
      BANK OF AMERICA, N.A.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Arturo Guajardo|
|   |Jr.                |
|   |Ms. Dorian E.      |
|   |Ramirez            |